TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-03-00754-CV



                                  Kristine Scheiner, Appellant

                                                v.

                                  Matthew S. Crider, Appellee




              FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
            NO. 265198, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Kristine Scheiner and appellee Matthew S. Crider have settled this case and

have jointly moved this court to vacate the default judgment in cause number 265198 and to dismiss

that cause. Accordingly, we grant the motion, vacate the judgment, and dismiss cause 265198. See

Tex. R. App. P. 43.2(e) (appellate court’s judgment may vacate the trial court’s judgment and

dismiss the case).



                                             __________________________________________

                                             David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Judgment Vacated and Cause Dismissed on Joint Motion

Filed: March 25, 2004